Citation Nr: 1130754	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955 with the United States Navy.  He had additional service afterwards in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals from a December 2006 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran failed to report for a scheduled Travel Board hearing.  Good cause for his failure to report has not been alleged.

In February 2010, the Board remanded these claims for further development.

In October 2006, the Veteran raised the issue of entitlement to service connection for residuals of asbestos exposure.  This claim remains undeveloped and unadjudicated.  Hence, it is referred to the RO for immediate and appropriate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence is against finding that a bilateral hearing loss was demonstrated in-service, against finding that a sensorineural hearing loss was compensably disabling within a year of separation from active duty, and against finding a nexus between any post-service diagnosis of bilateral hearing loss and service, to include any in-service noise exposure.

2.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in-service, and that there is no nexus between any post-service diagnosis of tinnitus and service, to include any in-service noise exposure.

3.  The preponderance of competent and credible evidence shows that a right knee disorder was not demonstrated in-service; and that there is no nexus between any post-service diagnosis of a right knee disorder and service, to include a knee injury during a period of active duty training or inactive duty for training with the Air National Guard.

4.  The preponderance of competent and credible evidence shows that a left knee disorder was not demonstrated in-service; and that there is no nexus between any post-service diagnosis of a left knee disorder and service, to include a knee injury during a period of active duty training or inactive duty for training with the Air National Guard.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.

3.  A right knee disorder was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.

4.  A left knee disorder was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2006, and April and September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Pursuant to the February 2010 remand, the RO in September 2010 correspondence asked the appellant to submit any copies of his service treatment and personnel records.  VA provided information addressing how disability evaluations and effective dates are assigned in September 2006 correspondence.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  

The RO obtained the Veteran's service treatment and personnel records from his period of active duty with the United States Navy.  In June 2006, the RO, using request code M01 (medical/dental. furnish complete medical/dental record), obtained all available service treatment records from the National Personnel Records Center.  These service treatment records did not include any service treatment records from his service with the Air National Guard.  Similarly, in May 2010 pursuant to the February 2010 remand, the RO, using request code O18 (personal trauma PTSD, furnish entire personnel file), obtained all available service personnel records.  These service personnel records did not include any service personnel records from his service with the Air National Guard.  

Pursuant to the February 2010 remand, the RO contacted the Pennsylvania Air National Guard and the Pennsylvania Adjutant General Department of Military Affairs in April and June 2010 correspondence, respectively, in an attempt to obtain all service treatment and personnel records from his service with the Air National Guard.  The Commonwealth of Pennsylvania in July 2010 informed the RO that since the Veteran was not an active member of the Pennsylvania Air National Guard, his records were transferred to the Records Archive Center in St. Louis, Missouri.  Therefore, any service records from his Air National Guard service should have been at the National Personnel Records Center.  In a May 2011 supplemental statement of the case, the RO informed the Veteran that all records from the National Personnel Records Center pertained only to his service in the United States Navy, and that no further records were available.  

VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Since the RO has made multiple attempts to secure all service treatment and personnel records from the National Personnel Records Center and other locations, no further development with regard to attempting to obtain service treatment and personnel records from his service with the Air National Guard is possible and further efforts would be futile.  Although the Board directed the RO to contact the National Personnel Records Center to attempt to obtain service treatment records from his service with the Air National Guard, this directive was unnecessary because the RO had already obtained all available service treatment records from the National Personnel Records Center in June 2006.  Therefore, the RO did not have to contact the National Personnel Records Center again to obtain any additional service treatment records.  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order. 

In a July 2010 statement, the Veteran reported that he was treated at the Allegheny General Hospital shortly after an alleged knee injury in October 1975.  In September 2010 correspondence, the RO asked the appellant to authorize the release of those records.  The claimant has not submitted an authorization of release for those records, nor has he submitted copies of those records.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining private treatment records.

VA did not obtain any VA examinations regarding these claims.  In the February 2010 remand, the Board directed the RO that if and only if, newly secured service treatment and/or personnel records show in-service noise exposure, hearing loss, tinnitus, or a knee injury or disease, the RO should schedule the appellant for appropriate VA examinations, as applicable, to determine whether it is at least as likely as not that he has a current disability due to active service, including active duty with the Navy and active duty for training or inactive duty training with the Air National Guard, as appropriate.  In light of the development undertaken since February 2010, medical examinations are not necessary to decide the merits of the claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claims.  The available service treatment records do not show diagnoses of hearing loss, tinnitus, or a knee disorder.  The competent medical evidence of record does not show current diagnoses of hearing loss, tinnitus, or a knee disorder.  Even if there were current diagnoses of these disorders, there is no competent medical evidence linking any of these disorders to service.  In light of the lack of competent medical evidence showing that any of the disorders subject to this appeal, or signs and symptoms of such disorders that may be associated with service, there is no reason for VA to obtain examinations in connection with these claims.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Entitlement to service connection for bilateral hearing loss and tinnitus

The Board has reviewed all of the evidence of record, to include the available service and VA treatment records.  These records, do not show that the Veteran currently has, or has had a bilateral hearing loss for VA compensation purposes or tinnitus since he filed his claims in 2006, or that any such hearing loss or tinnitus is related to active service.

These records also do not reveal any competent evidence of a hearing loss or tinnitus during service, or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including the separation examination, contains a diagnosis of tinnitus or hearing loss.  Service treatment records reveal that at the entrance examination the Veteran's hearing was 15/15 bilaterally.  A hearing loss was not diagnosed on entrance.  At the separation examination, the spoken voice tests were 15/15 bilaterally, and a hearing loss was not diagnosed.  There were no in-service complaints reported to any medical personnel pertaining to either ringing in the ears or difficulty hearing.  Even if there were a diagnosis of hearing loss or tinnitus, there is still no competent medical evidence linking any current hearing loss or tinnitus to active service, including in-service noise exposure.

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only evidence relating any current diagnosis of hearing loss and tinnitus to service is the statements of the Veteran.  Chronic disabilities manifested by hearing loss and tinnitus are not disorders for which lay evidence addressing the etiology is competent nexus evidence.  Jandreau.  While the appellant can attest to decreased hearing or ringing in the ears, he is not capable of making medical conclusions as to their cause.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, even if the appellant was competent, there is no current diagnosis by a medical professional of either a hearing loss for VA compensation purposes or tinnitus.  Without competent evidence showing a current diagnosis of hearing loss, the appellant's suggestion that he has suffered from hearing loss since service cannot be a basis for establishing service connection based on continuity of symptomatology.

Thus, entitlement to service connection for a hearing loss and tinnitus is denied.



Entitlement to service connection for right and left knee disorders

The Board has reviewed all of the evidence of record, to include the available service and VA treatment records.  These records, do not show that the Veteran currently has, or has had a right or left knee disorder since he filed his claims in 2006, or that any such knee disorder is related to active service.

A review of the available service medical records reveals no complaints, findings or diagnoses pertaining to a right or left knee disorder.  The Veteran's separation examination from his period of active duty revealed that his lower extremities (except for the feet) were clinically normal.  The Veteran, however, did submit a lay statement in February 2007 from a fellow veteran indicating that the appellant suffered a bilateral knee injury during a period of active duty training or inactive duty for training with the Air National Guard.

While the Veteran's VA outpatient treatment records reveal complaints of knee pain and a diagnosis of arthralgia, i.e., joint pain.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Pain alone, however, is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).    A July 2006 VA treatment record shows that the Veteran reported that his left knee still bothered him and that he injured it while drilling with the National Guard.  It is evident that this notation is merely a history offered by the appellant alone.  This negates its probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if there were a diagnosis of a knee disorder, there is still no competent medical evidence linking any current knee disorder to active service, including due to any in-service knee injury during a period of active duty training or inactive duty for training with the Air National Guard.  

The only evidence relating any current diagnosis of a knee disorder to service are the statements of the Veteran.  A knee disorder is not a disorder for which lay evidence addressing the etiology is competent nexus evidence.  Jandreau.  While the appellant can attest to knee pain, he is not capable of making medical conclusions as to its cause.  Routen.  Moreover, even if the appellant was competent, there is no current diagnosis by a medical professional of a knee disorder.  Without competent evidence showing a current diagnosis of a knee disorder, the appellant's suggestion that he has suffered from knee pain since an alleged in-service knee injury cannot be a basis for establishing service connection based on continuity of symptomatology.

Thus, entitlement to service connection for right and left knee disorders is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


